Citation Nr: 0807345	
Decision Date: 03/04/08    Archive Date: 03/12/08	

DOCKET NO.  06-04  776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for the residuals of a 
right lung thoracotomy.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from March 1959 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.  The case is now ready for 
appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  Although service medical records do tend to corroborate 
the veteran being struck by lightening in July 1966, there is 
a complete absence of any competent clinical evidence or 
opinion which in any way shows or suggests that surgery to 
remove a right lung granuloma histoplasma capsulatum in 1979 
was in any way causally related to that lightening strike.  



CONCLUSION OF LAW

A histoplasma granuloma capsulatum, and surgery to remove 
this small nodule from the veteran's right lung 12 years 
after he was separated from service, and any postoperative 
residuals, were not incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in December 2004, 
prior to the issuance of the April 2005 rating decision now 
on appeal.  That notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The service medical records, and records of the 
veteran's treatment and evaluation by VA were collected for 
review.  The veteran later submitted private hospitalization 
records reflecting the diagnostic testing, evaluation, and 
right thoracotomy surgery at the Madison General Hospital in 
1979 which is the basis for this claim.  All known available 
relevant evidence has been collected for review.  In May 
2006, the veteran wrote that he had no additional evidence or 
information to provide.  VCAA is satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303 (b).  

Analysis:  The veteran filed his initial claim for VA 
disability compensation in October 2004, some 37 years after 
he was separated from service.  With respect to the issue on 
appeal, the veteran wrote that he had been struck by 
lightening during service which resulted in a part of his 
right lung being burned.  He wrote that years after service 
in the 1970's he was having a check-up when a spot was 
discovered on his right lung.  He subsequently underwent 
excision of this right lung spot, and claimed to have had a 
shortness of breath ever since that time.  

The service medical records do document that in July 1966, 
the veteran was "Struck by lightening" (quotes in original).  
The heart was normal and the lungs were clear, and it was 
specifically noted that there were "No burns."  The 
impression was situational anxiety.  The veteran was seen the 
following day for complaints of headache.  There are no other 
service medical record entries reflecting care or treatment 
for this acute injury.  The veteran was examined for 
separation from service in June 1967, and at that time his 
lungs and chest were noted to be normal, and an X-ray study 
of the chest was reported to be negative.  Following service 
separation, there is a complete absence of any objective 
evidence which shows or demonstrates any chronicity of 
symptoms involving the veteran's right lung, or involving any 
residuals of being struck by lightening.  

Records of the Madison General Hospital in Wisconsin in 1979 
note that two weeks earlier, during a routine physical 
examination, a chest X-ray revealed a right lung nodule.  The 
veteran had been totally asymptomatic.  He was given a 
complete work-up and pulmonary function tests which were all 
within normal limits.  It was suspected that this nodule 
might be cancerous, so he was scheduled for a surgical 
removal (thoracotomy).  Following surgical removal, a 
pathology report noted that the 1-centimeter diameter nodule 
was a granuloma containing organisms consistent with 
histoplasma capsulatum.  The surgical report indicates that 
surgery was performed without adverse incident and the 
veteran was discharged afebrile on the fifth postoperative 
day.  

In the July 2006 Supplemental Statement of the Case, the RO 
accurately pointed out that the histoplasma capsulatum 
granuloma removed from the veteran's lung in 1979 was by 
definition a fungal infection, occurring as small, oval, 
yeast-like cells, citing Dorland's Illustrated Medical 
Dictionary (27th ed., 1988, at page 770).

A preponderance of the evidence on file is against the 
veteran's claim for service connection for the residuals of 
the right lung thoracotomy he underwent in 1979, 12 years 
after he was separated from service.  Although he argued that 
this right lung nodule must have resulted from being struck 
by lightening during service, the pathological identification 
of this nodule as a histoplasma capsulatum granuloma clearly 
identifies the origin of this nodule as a fungal infection 
process, and not attributable to electric shock or burn or to 
being struck by lightening.  

The veteran submitted no competent clinical evidence or 
opinion which in any way showed or suggested that his right 
lung nodule was causally attributable to a lightening strike 
during service, and the veteran is not shown to have the 
requisite medical expertise to provide his own competent 
clinical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  There is an absence of objective evidence 
demonstrating that the veteran has chronic residuals of a 
lightening strike during service in 1966, and any time during 
the remainder of military service, and at any time 
thereafter.  It is not entirely clear that the veteran has 
identifiable residual disability as a result of the removal 
of this nodule in 1979, but any residual which may exist at 
present is entirely unrelated to any incident, injury or 
disease of active military service.  Again, the nodule 
requiring surgical removal from the right lung in 1979 
originated from a fungal infection, not from a lightening 
strike, electrical shock, or burn.

ORDER

Entitlement to service connection for the residuals of a 
right lung thoracotomy is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


